—In a matrimonial action in which the parties were divorced by judgment entered May 14, 1990, the wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Leis, J.), dated July 5, 1995 as awarded the husband counsel fees with regard to his motion to direct the wife to execute certain Internal Revenue Service forms to allow him to claim a Federal tax exemption for the parties’ son.
Ordered that the order is affirmed insofar as appealed from, with costs.
The issue of counsel fees is controlled by the equities and circumstances of each particular case, and the court must consider, among other things, the relative merits of the parties’ positions in determining whether an award is appropriate (see, Domestic Relations Law § 237 [a]; Linda R. v Richard E., 176 AD2d 312; Basile v Basile, 122 AD2d 759). Based on a consideration of the foregoing principles, we conclude that the Supreme Court did not improvidently exercise its discretion in awarding the husband counsel fees with regard to his motion.
We have reviewed the wife’s remaining contention and find it to be without merit. Mangano, P. J., Thompson, Florio, Mc-Ginity and Luciano, JJ., concur.